               Case 17-19455-MAM               Doc 664        Filed 03/06/20        Page 1 of 30




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov

In re:                                                              Case No. 17-19455-MAM
                                                                    Lead Case

CHARIOTS OF PALM BEACH, INC.,                                       Jointly Administered with
                                                                    17-19458-MAM

          Debtor.                                                   Chapter 7 Case
                                                          /

     TRUSTEE’S MOTION FOR DECLARATION THAT CHARIOTS AND H&S WERE
                      OPERATED AS A PONZI SCHEME

          Pursuant to Rule 9014 of the Federal Rules of Bankruptcy Procedure, Local Rule 9014-1,

applicable Florida law discussed below, and the Court’s Order of February 24, 2020 [ECF No.

650], Nicole Testa Mehdipour, the Chapter 7 Trustee (the “Chapter 7 Trustee”) of the bankruptcy

estates (collectively the “Estate”) of Chariots of Palm Beach, Inc. and H & S, Inc. (collectively,

the “Debtors”), respectfully moves the Court for the entry of an Order determining that a Ponzi

scheme was operated by and through and the Debtors. 1 In support of this motion (the “Motion”),

the Chapter 7 Trustee states:

                                               BACKGROUND

I.       Procedural Background

          2.      On July 27, 2017, (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 11 of the United State Bankruptcy Code (the “Bankruptcy Case”) [ECF No.

1 ¶ 12.]




          1
            The ruling sought by the Trustee is a final adjudication on this issue, applicable to the Bankruptcy Case
and all of the Adversary Proceedings.
             Case 17-19455-MAM             Doc 664   Filed 03/06/20   Page 2 of 30




       3.      On September 19, 2017, the Bankruptcy Case was converted to a case under

Chapter 7 [ECF No. 265], and the Chapter 7 Trustee was concurrently appointed as the Chapter 7

Trustee of the Debtors’ Estate [ECF No. 266].

       4.      On July 26, 2019, the Chapter 7 Trustee timely commenced over 40 adversary

proceedings (collectively the “Adversary Proceedings”), seeking, among other things, to avoid

and recover preferential and inequitable transfers transferred by Debtors in furtherance of a

Ponzi scheme. The Adversary Proceedings arise out of common nucleus of operative facts

relating to the Ponzi scheme. See e.g., Complaint at [ECF No. 597]. While the Chapter 7

Trustee has resolved many of the Adversary Proceedings, slightly less than half remain pending.

       5.      The existence of a Ponzi scheme is contested by certain defendants who/which

have not settled their Adversary Proceedings with the Chapter 7 Trustee. The Chapter 7 Trustee

brings this Motion pursuant to Rule 9014 of the Federal Rules of Bankruptcy Procedure

governing contested matters to determine that the Debtor’s operations constituted a Ponzi

scheme.

       6.      On February 12, 2020, the parties to the Adversary Proceedings appeared before

the Court for a status conference at which the Court ruled that a determination of whether

Debtors’ business operations constituted a Ponzi scheme would be made as a contested matter

[ECF No. 650].     The Court subsequently entered an Order setting certain procedures and

deadlines as to this contested matter. Id. In accordance with the Court’s Order, the Chapter 7

Trustee hereby files the instant Motion.




                                                 2
               Case 17-19455-MAM                Doc 664        Filed 03/06/20        Page 3 of 30




II.      Pertinent Factual Background

The Debtors’ Operations

         7.       Chariots of Palm Beach, Inc. (“Chariots”) was formerly a luxury used car

dealership specializing in the purchase and sale of premium automobiles, and H&S, Inc.

(“H&S”) was its affiliated luxury rental car company. See ECF No. 597 (“Adv. Compl.”), ¶ 9. 2

         8.       Hugh Bate (“Bate”) was the sole shareholder and president of Chariots and H&S.

Adv. Compl. ¶ 10.

         9.       On the outside, Chariots and H&S appeared to be operating as a financially

successful and secure enterprise.            Adv. Compl. ¶ 25.           This, however, was a false façade

constructed by Bate.

Hugh Bate Orchestrates a Ponzi Scheme by and through the Debtors

         10.      At all times material to the Bankruptcy Case and the Adversary Proceedings, Bate

operated a modified Ponzi scheme through the Debtors. See Report of Financial Advisor (“Ponzi

Report”), attached hereto as Exhibit “A.” 3

         11.      Bate financed the Debtors’ operations by fraudulently inducing various

individuals and entities ostensibly acting as “floor plan financers” – the investors – to

continuously transfer funds to the Debtors. Adv. Compl. ¶ 15; see Ex. A., at 3-4. Chariots

represented that it would use funds from floor plan financers to acquire specific vehicles to

“floor” in its showroom, which would be subject to the investors’ security interests in the


         2
          As used in this Motion, “Adv. Compl.” followed by a record citation refers to paragraphs in the Adversary
Complaint against Florida European, filed at ECF No. 597 in the Bankruptcy Case. The remaining Adversary
Complaints contain similar allegations as to the Debtors and the Ponzi scheme. For simplicity, the Chapter 7
Trustee refers to the foregoing Complaint in lieu of citing to multiple complaints for the same allegations.
         3
           Development Specialists, Inc. (“DSI”) is preparing an amended and supplemental report that will provide
additional details of the Debtors’ Ponzi scheme. This report will be filed with the Court prior to the close of written
discovery on April 10, 2020 pursuant to the Court’s Order at ECF No. 650 and provided to all defendants
who/which have not settled their Adversary Proceeding with the Chapter 7 Trustee.


                                                          3
             Case 17-19455-MAM           Doc 664      Filed 03/06/20     Page 4 of 30




vehicles. See Ex. A, at 3-4; see also e.g., Claim Nos. 13-2 and 29-1. Each investment was to be

tied to a specific security interest in a specific vehicle or vehicles. They were not.

       12.     As investors transferred funds to the Debtors, Bate commingled them in the

Debtors’ operating account [Ex. A, at 5-6] – an account held by Flagler Bank, one of the

Debtors’ floor plan financers. Adv. Compl. ¶ 27.

       13.     Rather than use these funds to purchase automobiles – as required and as Bate

represented – Bate disbursed the funds to pay earlier floor plan financers that had provided

financing to the Debtors. See Ex. A, at 5-6; Ex. 1. Bate also distributed funds to pay Debtors’

operating expenses (including to purchase of some vehicles to keep up the appearance of a

typical car dealership), and distributed funds to himself to maintain his lifestyle. Id.

       14.     Bate’s scheme allowed an insolvent Chariots to perpetually operate, propped up

only by new infusions of capital. Adv. Compl. ¶ 25; see Ex. A. Debtors’ cash flows throughout

the one-year period prior to the Petition Date show the Debtors often operated with a limited

surplus to a negative cash flow, neither of which was sufficient to support the businesses’ cash

needs. See Ex. A. 5-7; Ex. 1. Ultimately, the Debtors’ operations collapsed – as all Ponzi

schemes do – when there was insufficient new capital invested to camouflage the fact that the

investors’ funds were unavailable to be returned and were not being used for the acquisition of

vehicles.

       15.     The fraud was well-covered up at the time of the bankruptcy filing due, in part, to

inadequate oversight by the Debtors’ floor plan financers and inaccurate financial statements

prepared by its outside (and purportedly independent) accounting firm, Mackail and Sterling,

CPA’s and Associates, PA. Adv. Compl. ¶¶ 26-27.




                                                  4
             Case 17-19455-MAM         Doc 664      Filed 03/06/20    Page 5 of 30




       16.     Even Debtors’ Chapter 11 counsel was initially confused as to Debtors’ actual

financial condition and business operations. Debtors’ Case Management Summary [ECF No.

45] reflected a $645,309.95 operating profit for the five-month period ending May 31, 2017 and

reflected over $10 million in inventory. However, approximately a month later, counsel filed a

motion to convert [ECF No. 257] in which he was forced to acknowledge that Debtors were

operating (and had always operated) at a substantial loss and that inventory values were

materially misstated. (The initial schedules suggested that inventory was inflated by over $3

million, but, as set forth below, the number was far greater [ECF No. 68].) This inventory

misstatement lies at the heart of Debtors’ scheme, which involved selling the collateral of

ostensibly secured creditors, using the collateral proceeds to pay personal benefits, expenses and

earlier “lenders.” See [ECF No. 257]; Ex. A.

                                    RELIEF REQUESTED

       17.     Based on the foregoing and consistent with Hugh Bate’s and Debtors’ pre-petition

conduct, the Chapter 7 Trustee asserts it is evident that Debtors’ businesses were used in a

fraudulent scheme that paid existing investors with funds from new investors and required other

transactions involving buying and selling cars to mask and further the fraud – a modified version

of a classic Ponzi scheme. The Chapter 7 Trustee seeks the entry of an order by the Court

determining that a Ponzi scheme existed here and finding that all presumptions and resulting

determinations in favor of the Chapter 7 Trustee that a proven Ponzi scheme carries with it are

applicable in the Bankruptcy Case and the Adversary Proceedings.

                             BASIS FOR RELIEF REQUESTED

       18.     The existence of a Ponzi scheme is a matter governed by non-bankruptcy law.

Under Florida law, the existence of a Ponzi scheme is established by showing that: “(1) deposits




                                                5
             Case 17-19455-MAM          Doc 664      Filed 03/06/20     Page 6 of 30




were made by investors; (2) the [debtors] conducted little or no legitimate business operations as

represented to investors; (3) the purported business operations of the [debtors] produced little or

no profits or earnings; and (4) the source of payments to investors was from cash infused by new

investors.” Wiand v. Waxenberg, 611 F.Supp.2d 1299, 1313 (Bankr. M.D. Fla. 2009).

    Deposits were made by investors

       19.     Bate defrauded the floor plan financers (friends, business associates, and various

companies) into infusing capital into Chariots’ operating account with the promise that the funds

would be used to purchase specific vehicles, which would be then subject to security interests;

these security interests would be satisfied only upon the sale of a specific vehicle, with the

proceeds of the sale. See Ex. A, at 3-4; see also e.g., Claim Nos. 13-2 and 29-1 (attaching notes

showing amounts lent and secured interests in specific vehicles). The investors were assured that

the inventory purchased with their investments was fully-secured by specific vehicles.

    Debtors conducted little or no legitimate business operations and the source of
     payments to investors was from new investors

       20.     A review of the Debtors’ records, the investors’ claims in the bankruptcy, and the

report of the Chapter 7 Trustee’s financial professional confirm that instead Bate operated a

Ponzi scheme. Bate represented to investors that he would use their funds to purchase specific

vehicles, that the vehicles would be subject to the investors’ first-position security interest, and

that their secured interests would be satisfied by funds obtained from the sale of the encumbered

vehicle. See Ex. A, at 3-4; see also e.g., Claim Nos. 13-2 and 29-1. However, Chariots’ bank

records make it clear that Bate received, then transferred the later investors’ funds out of the

operating account to pay earlier investors; at times, this occurred within a matter of a few days of

the inbound transfers. See Ex. A, at 5-6; Ex. 1. Indeed, Bate could only pay the earlier investors

with the infusion of capital from the later investors because he disposed of collateral for


                                                 6
               Case 17-19455-MAM        Doc 664      Filed 03/06/20    Page 7 of 30




impermissible purposes (e.g., to pay still earlier investors, for his personal expenses, etc.). See

id.

         21.    Integral to perpetuating the Ponzi scheme was Bate’s portrayal of an actual used

car business. He created this image through certain limited payments to Debtors’ business

operations and vehicle purchases, which falsely led the floor plan financers and other individuals

and entities to engage in business with the Debtors. Without these payments, the fraud would

have been exposed and the scheme would have collapsed much sooner. For example, during the

period of March 29 – 31, 2017, Bate secured nearly $600,000.00 from floor plan financers; of

that, less than $28,000.00 was used to purchase vehicles. See id. at 5. To the limited extent that

the transfers in this case were made to actually acquire vehicles, they concealed the fraud.

Further, the funds used to purchase vehicles were misappropriated from investors who believed

they were fully-secured by other collateral because the notes they signed with Bate told them

they were. See e.g., Claim Nos. 13-2 and 29-1.

       Debtors’ business operations produced little or no profits

         22.    The June 30, 2017 balance sheet prepared by Mackail & Sterling for Chariots

shortly before the bankruptcy showed $13,297,823.23 in total assets and $13,075,538.82 in

liabilities. [ECF No. 35.] The Debtors’ initial schedules, filed less than two months later on

August 14, 2017, showed a different picture – $9 million in assets and liabilities in excess of $15

million. [ECF No. 68, at 2.] In its Amended Schedules filed October 27, 2017 [ECF No. 372],

Chariots identified five creditors with claims totaling $13,688,852.90 against inventory (then)

valued at $7,723,900.00 [ECF No. 372, pp. 3 – 32]. These inventory numbers were, however,

inflated as recognized by Chariot’s (Proposed) Chief Restructuring Officer, Michael Phelan

(“Phelan”). Phelan testified that the value of Chariots’ inventory as of the Petition Date was only




                                                 7
             Case 17-19455-MAM           Doc 664     Filed 03/06/20     Page 8 of 30




$5,592,841.00, with approximately $1,749,000.00 of that total consisting of consigned vehicles.

[ECF No. 509] (Transcript of Hearing on Third Motion to Use Cash Collateral, p. 60, l.11 – 21).

       23.     Mr. Phelan was clear that the Debtors’ operations were a fraud:

       It became apparent fairly quickly, very quickly, that the accounting books were
       cooked…It turned out in the 12/31/16 statement, there was an upward inventory
       adjustment --- upward sales adjustment of $16 million. * * * We did a little more
       investigating. There’s a report that the sales management system at the dealership
       produces, it’s called a sales journal, and the sales journal for the period ending
       12/31/16 showed approximately $22 million in sales revenue. The accountant’s
       statement and the tax return that I believe was prepared by the same accountants
       both showed $52 million in sales. So, 16 million of that is explained by the last-
       day-of-the-year-revenue adjustment.

[ECF No. 509] (Transcript of Hearing on Third Motion to Use Cash Collateral, p. 39, l.14 – p.

40, l. 9). This view was shared by the Court and counsel alike.

       24.     David Gay, NextGear’s counsel, filed an objection to Steven S. Newburgh’s

motion to use cash collateral alluding to the Debtors’ “systematic fraud . . . leading to millions of

dollars in collateral to be simply unaccounted for” [ECF No. 34]. Additionally, Steven S.

Newburgh, counsel for the Debtors prior to the conversion to Chapter 7, filed a motion

delineating Bate’s fraud scheme and seeking authority to reject consignment and/or bailment

agreements, which would protect the “[m]any victims of the . . . fraud” [ECF No. 135].

       25.     Accordingly, a Ponzi scheme existed here during all material times and the

Chapter 7 Trustee is entitled to a determination of such pursuant to Florida law.

                                    REQUEST FOR TRIAL

       26.     The Chapter 7 Trustee requests a bench trial on the Ponzi determination at issue in

this Motion, following the close of the discovery period set by the Court pursuant to the Court’s

Order on this contested matter [ECF No. 650].




                                                 8
             Case 17-19455-MAM          Doc 664     Filed 03/06/20     Page 9 of 30




       WHEREFORE, the Chapter 7 Trustee respectfully requests that the Court enter an

Order: (i) granting this Motion; (ii) determining that the Debtors operated a Ponzi scheme at all

times material to the Adversary Proceedings; (iii) holding that the Court’s determination of the

existence of a Ponzi scheme is final and applies to the Bankruptcy Case and all of the Adversary

Proceedings, and (iv) granting such other and further relief as the Court deems just and proper.

Dated: March 6, 2020.
                                                     Respectfully Submitted,

                                                     WARGO & FRENCH, LLP
                                                     Counsel for Trustee
                                                     201 S. Biscayne Blvd., Suite 1000
                                                     Miami, Florida 33131
                                                     Telephone:    (305) 777-6000
                                                     Facsimile:    (305) 777-6001

                                                     By: /s/ Nicola A. Gelormino_______
                                                             Kristopher E. Aungst, Esq.
                                                             Florida Bar No. 0055348
                                                             kaungst@wargofrench.com
                                                             Michael C. Foster, Esq.
                                                             Florida Bar No. 0042765
                                                             mfoster@wargofrench.com
                                                             Nicola A. Gelormino, Esq.
                                                             Florida Bar No. 0091432
                                                             ngelormino@wargofrench.com




                                                9
            Case 17-19455-MAM          Doc 664       Filed 03/06/20   Page 10 of 30




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 6, 2020, the foregoing document was filed with

the Clerk of the Court using CM/ECF, providing service via transmission of Notice of Electronic

Filing generated by CM/ECF on all parties who are authorized to receive Notices of Electronic

Filing in this bankruptcy case and was sent by prepaid, first class U.S. mail to all parties on the

attached service list who/which are not authorized to receive electronic notice via CM/ECF.

                                                            /s/ Nicola A. Gelormino_______
                                                              Nicola A. Gelormino, Esq.




                                                10
           Case 17-19455-MAM        Doc 664      Filed 03/06/20   Page 11 of 30




                                     SERVICE LIST

17-19455-MAM Notice will be electronically mailed to:

Kristopher Aungst, Esq. on behalf of Plaintiff Nicole Testa Mehdipour
kaungst@wargofrench.com,
lcruz@wargofrench.com;cpatterson@wargofrench.com;flservice1@wargofrench.com

Kristopher Aungst, Esq. on behalf of Trustee Nicole Testa Mehdipour
kaungst@wargofrench.com,
lcruz@wargofrench.com;cpatterson@wargofrench.com;flservice1@wargofrench.com

Michael R. Bakst, Esq. on behalf of Creditor Anchor Commercial Bank
efileu1094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;efileu2170@gmlaw.com;efileu386@gmla
w.com

Michael R. Bakst, Esq. on behalf of Cross Defendant Anchor Commercial Bank
efileu1094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;efileu2170@gmlaw.com;efileu386@gmla
w.com

Michael R. Bakst, Esq. on behalf of Defendant Anchor Bank
efileu1094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;efileu2170@gmlaw.com;efileu386@gmla
w.com

Michael R. Bakst, Esq. on behalf of Defendant Anchor Commercial Bank
efileu1094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;efileu2170@gmlaw.com;efileu386@gmla
w.com

Michael R. Bakst, Esq. on behalf of Defendant William H. Jennings, II
efileu1094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;efileu2170@gmlaw.com;efileu386@gmla
w.com

Scott N Brown, Esq on behalf of Defendant Howard Winkelvoss
sbrown@bastamron.com,
hharrison@bastamron.com;jmiranda@bastamron.com;kjones@bastamron.com

Scott N Brown, Esq on behalf of Interested Party Howard Winklevoss
sbrown@bastamron.com,
hharrison@bastamron.com;jmiranda@bastamron.com;kjones@bastamron.com

Dennis M. Campbell, Esq. on behalf of Attorney Chase Auto Finance Corp.
dcampbell@campbellmiami.com,


                                            11
           Case 17-19455-MAM       Doc 664      Filed 03/06/20   Page 12 of 30




mjohnson@campbellmiami.com,ranthony@campbellmiami.com,service@campbellmiami.com

Dennis M. Campbell, Esq. on behalf of Defendant Chase Auto Finance Corp.
dcampbell@campbellmiami.com,
mjohnson@campbellmiami.com,ranthony@campbellmiami.com,service@campbellmiami.com

Rilyn A Carnahan, Esq. on behalf of Creditor Anchor Commercial Bank
rilyn.carnahan@gmlaw.com,
efileu1092@gmlaw.com;efileu1089@gmlaw.com;efileu2170@gmlaw.com;efileu1435@gmlaw.
com;efileu1094@gmlaw.com;efileu1093@gmlaw.com;gregory.stolzberg@gmlaw.com;efileu22
99@gmlaw.com

Rilyn A Carnahan, Esq. on behalf of Defendant Anchor Bank
rilyn.carnahan@gmlaw.com,
efileu1092@gmlaw.com;efileu1089@gmlaw.com;efileu2170@gmlaw.com;efileu1435@gmlaw.
com;efileu1094@gmlaw.com;efileu1093@gmlaw.com;gregory.stolzberg@gmlaw.com;efileu22
99@gmlaw.com

Rilyn A Carnahan, Esq. on behalf of Defendant Anchor Commercial Bank
rilyn.carnahan@gmlaw.com,
efileu1092@gmlaw.com;efileu1089@gmlaw.com;efileu2170@gmlaw.com;efileu1435@gmlaw.
com;efileu1094@gmlaw.com;efileu1093@gmlaw.com;gregory.stolzberg@gmlaw.com;efileu22
99@gmlaw.com

Rilyn A Carnahan, Esq. on behalf of Defendant William H. Jennings, II
rilyn.carnahan@gmlaw.com,
efileu1092@gmlaw.com;efileu1089@gmlaw.com;efileu2170@gmlaw.com;efileu1435@gmlaw.
com;efileu1094@gmlaw.com;efileu1093@gmlaw.com;gregory.stolzberg@gmlaw.com;efileu22
99@gmlaw.com

Rilyn A Carnahan, Esq. on behalf of Interested Party William H Jennings, II
rilyn.carnahan@gmlaw.com,
efileu1092@gmlaw.com;efileu1089@gmlaw.com;efileu2170@gmlaw.com;efileu1435@gmlaw.
com;efileu1094@gmlaw.com;efileu1093@gmlaw.com;gregory.stolzberg@gmlaw.com;efileu22
99@gmlaw.com

Labeed A Choudhry on behalf of Creditor Alexander Aranyos
lchoudhry@warddamon.com, litservice@warddamon.com;aferrara@warddamon.com

Labeed A Choudhry on behalf of Creditor Winifred Aranyos
lchoudhry@warddamon.com, litservice@warddamon.com;aferrara@warddamon.com

Labeed A Choudhry on behalf of Defendant Alexander Aranyos
lchoudhry@warddamon.com, litservice@warddamon.com;aferrara@warddamon.com

Labeed A Choudhry on behalf of Defendant Winifred Aranyos



                                           12
           Case 17-19455-MAM         Doc 664      Filed 03/06/20     Page 13 of 30




lchoudhry@warddamon.com, litservice@warddamon.com;aferrara@warddamon.com

Eric C Christu on behalf of Defendant Elizabeth Shiverick
echristu@shutts.com, aarce@shutts.com;lmcnesby@shutts.com;jhart@shutts.com

Jesse R Cloyd on behalf of Interested Party Tripp Scott, P.A.
jrc@agentislaw.com,
bankruptcy@agentislaw.com;nsocorro@agentislaw.com;bankruptcy.ecc@ecf.courtdrive.com

Ashley J Dillman Bruce on behalf of 3rd Party Plaintiff Nextgear Capital, Inc.
adbruce@bergersingerman.com,
efile@bergersingerman.com;cphillips@bergersingerman.com;efile@ecf.inforuptcy.com

Ashley J Dillman Bruce on behalf of Cross-Claimant Nextgear Capital, Inc.
adbruce@bergersingerman.com,
efile@bergersingerman.com;cphillips@bergersingerman.com;efile@ecf.inforuptcy.com

Ashley J Dillman Bruce on behalf of Defendant Nextgear Capital, Inc.
adbruce@bergersingerman.com,
efile@bergersingerman.com;cphillips@bergersingerman.com;efile@ecf.inforuptcy.com

Drew M Dillworth on behalf of Defendant All Vehicle Imports Inc
ddillworth@stearnsweaver.com,
mfernandez@stearnsweaver.com;rross@stearnsweaver.com;dillworthcdp@ecf.epiqsystems.com;
cgraver@stearnsweaver.com;fsanchez@stearnsweaver.com

Drew M Dillworth on behalf of Defendant Braman Motors, Inc.
ddillworth@stearnsweaver.com,
mfernandez@stearnsweaver.com;rross@stearnsweaver.com;dillworthcdp@ecf.epiqsystems.com;
cgraver@stearnsweaver.com;fsanchez@stearnsweaver.com

Drew M Dillworth on behalf of Defendant Palm Beach Imports Inc
ddillworth@stearnsweaver.com,
mfernandez@stearnsweaver.com;rross@stearnsweaver.com;dillworthcdp@ecf.epiqsystems.com;
cgraver@stearnsweaver.com;fsanchez@stearnsweaver.com

Michael P Dunn on behalf of Cross-Claimant Wolf Von Falkenberg
michael.dunn@dunnlawpa.com, rbasnueva@dunnlawpa.com;mzucker@dunnlawpa.com

Michael P Dunn on behalf of Defendant Wolf Von Falkenberg
michael.dunn@dunnlawpa.com, rbasnueva@dunnlawpa.com;mzucker@dunnlawpa.com

Julie Feigeles on behalf of Defendant Two Wheels World LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Heidi A Feinman on behalf of U.S. Trustee Office of the US Trustee



                                             13
            Case 17-19455-MAM          Doc 664      Filed 03/06/20   Page 14 of 30




Heidi.A.Feinman@usdoj.gov

William A Fleck on behalf of Creditor Daniel J Keegan
wfleck@jla.legal, info@jla.legal

William A Fleck on behalf of Creditor Daniel Jack Keegan
wfleck@jla.legal, info@jla.legal

William A Fleck on behalf of Creditor William V. Mauro
wfleck@jla.legal, info@jla.legal

William A Fleck on behalf of Defendant Daniel Jack Keegan
wfleck@jla.legal, info@jla.legal

William A Fleck on behalf of Defendant William V. Mauro
wfleck@jla.legal, info@jla.legal

Michael Foster on behalf of Plaintiff Nicole Testa Mehdipour
mfoster@wargofrench.com,
lcruz@wargofrench.com;cpatterson@wargofrench.com;flservice1@wargofrench.com

Michael Foster on behalf of Trustee Nicole Testa Mehdipour
mfoster@wargofrench.com,
lcruz@wargofrench.com;cpatterson@wargofrench.com;flservice1@wargofrench.com

Julianne R. Frank on behalf of Creditor Alan Gilison
fwbbnk@fwbpa.com, G59511@notify.cincompass.com

Julianne R. Frank on behalf of Defendant Alabas Corp
julianne@jrfesq.com, G59511@notify.cincompass.com

Julianne R. Frank on behalf of Defendant Alan Gilison
fwbbnk@fwbpa.com, G59511@notify.cincompass.com

Scott R Fransen on behalf of Creditor State of Florida, Office of Financial Regulation
scott.fransen@flofr.com

Andrew Fulton IV, Esq on behalf of Defendant Branch Banking and Trust Company
andrew@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Andrew Fulton IV, Esq on behalf of Defendant Regional Acceptance Corporation
andrew@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Andrew Fulton IV, Esq on behalf of Defendant Richard P. Facchine



                                               14
            Case 17-19455-MAM        Doc 664       Filed 03/06/20   Page 15 of 30




andrew@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Andrew Fulton IV, Esq on behalf of Interested Party Branch Banking And Trust Company
andrew@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Andrew Fulton IV, Esq on behalf of Interested Party Regional Acceptance Corporation
andrew@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

David L Gay, Esq. on behalf of 3rd Party Plaintiff Nextgear Capital, Inc.
dgay@carltonfields.com,
cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net

David L Gay, Esq. on behalf of Creditor NextGear Capital, Inc.
dgay@carltonfields.com,
cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net

David L Gay, Esq. on behalf of Defendant Nextgear Capital, Inc.
dgay@carltonfields.com,
cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net

Nicola A Gelormino on behalf of Plaintiff Nicole Testa Mehdipour
ngelormino@wargofrench.com,
lcruz@wargofrench.com;cpatterson@wargofrench.com;flservice1@wargofrench.com

Nicola A Gelormino on behalf of Trustee Nicole Testa Mehdipour
ngelormino@wargofrench.com,
lcruz@wargofrench.com;cpatterson@wargofrench.com;flservice1@wargofrench.com

Malinda L Hayes, Esq. on behalf of Creditor LQD Business Finance, LLC
malinda@forbusinessandlife.com, mlhbnk@gmail.com

Malinda L Hayes, Esq. on behalf of Cross Defendant LQD Business Finance LLC
malinda@forbusinessandlife.com, mlhbnk@gmail.com

Malinda L Hayes, Esq. on behalf of Defendant LQD Business Finance LLC
malinda@forbusinessandlife.com, mlhbnk@gmail.com

Jeffrey S. Hochfelsen on behalf of Creditor Michael Joseph
jhochfelsen@kraskerlaw.com, bkry@kraskerlaw.com

Sara Holladay-Tobias on behalf of Defendant TD Auto Finance LLC
sfhollad@mcguirewoods.com, drogers@mcguirewoods.com




                                              15
           Case 17-19455-MAM         Doc 664      Filed 03/06/20   Page 16 of 30




Jason Z. Jones, Esq. on behalf of Defendant American Express Company
jjones@joneslawpa.com

Jason Z. Jones, Esq. on behalf of Defendant American Express National Bank
jjones@joneslawpa.com

Richard M Jones on behalf of Defendant Mackail & Sterling, P.A.
jonesr@kgplp.com,
montanem@kgplp.com;piersonj@kgplp.com;carrillom@kgplp.com;kleinr@kgplp.com

Craig I Kelley on behalf of Creditor Rocreation Corp
craig@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Craig I Kelley on behalf of Creditor Arthur Silber
craig@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Craig I Kelley on behalf of Creditor Joe Baker
craig@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Craig I Kelley on behalf of Creditor Richard P. Facchine
craig@kelleylawoffice.com,
tina@kelleylawoffice.com,bankruptcy@kelleylawoffice.com,kristina@kelleylawoffice.com

Loretta A Kenna, Esq on behalf of Creditor Flagler Bank
service@kennalawfirm.com, lorettakenna@kennalawfirm.com

Loretta A Kenna, Esq on behalf of Cross Defendant Flagler Bank
service@kennalawfirm.com, lorettakenna@kennalawfirm.com

Loretta A Kenna, Esq on behalf of Defendant Flagler Bank
service@kennalawfirm.com, lorettakenna@kennalawfirm.com

Evan B Klinek on behalf of Defendant C&K Auto Imports South Inc
evan.klinek@gmlaw.com, rene.vazquez@gmlaw.com

Roy S Kobert, Esq on behalf of Mediator Roy S Kobert
roy.kobert@gray-robinson.com, andrea.taylor@gray-robinson.com

Harris J. Koroglu on behalf of Creditor IBM Southeast Employees' Credit Union
hkoroglu@shutts.com, fsantelices@shutts.com;bvelapoldi@shutts.com

Harris J. Koroglu on behalf of Defendant IBM Southeast Employees Credit Union
hkoroglu@shutts.com, fsantelices@shutts.com;bvelapoldi@shutts.com



                                             16
           Case 17-19455-MAM         Doc 664      Filed 03/06/20   Page 17 of 30




Bernice C. Lee on behalf of Creditor Mark Foley
blee@slp.law, mc@kttlaw.com

Bernice C. Lee on behalf of Creditor Ross W Meltzer
blee@slp.law, mc@kttlaw.com

Jonathan S Leiderman on behalf of Defendant Mint Motorcars Inc
jsl@lsaslaw.com, zbs@lsaslaw.com;info@lsaslaw.com;jleiderman@ecf.inforuptcy.com

Jonathan S Leiderman on behalf of Defendant Mint Motorcars LLC
jsl@lsaslaw.com, zbs@lsaslaw.com;info@lsaslaw.com;jleiderman@ecf.inforuptcy.com

Scott J Leitten on behalf of Creditor Anchor Commercial Bank
sleitten@blockandcoluccipa.com

Aliza Malouf on behalf of Defendant Capital One Bank (USA), N.A.
amalouf@huntonak.com,
plozano@huntonak.com;amckenzie@huntonak.com;creeves@huntonak.com

Aliza Malouf on behalf of Defendant Capital One, N.A.
amalouf@huntonak.com,
plozano@huntonak.com;amckenzie@huntonak.com;creeves@huntonak.com

Orfelia M Mayor on behalf of Creditor Palm Beach County Tax Collector
omayor@ombankruptcy.com, legalservices@pbctax.com

James R McCachren on behalf of Defendant J&G Capital Group LLC
jrmccachren@sgrlaw.com, dhsmith@sgrlaw.com;apelegrin@sgrlaw.com;bhall@sgrlaw.com

Courtney A McCormick on behalf of Defendant Bank of America, N.A.
cmccormick@mcguirewoods.com, sjerreld@mcguirewoods.com;flservice@mcguirewoods.com

Brian K. McMahon, Esq. on behalf of Creditor Margaret Krupa
briankmcmahon@gmail.com, irizarryelise1@gmail.com

Nicole Testa Mehdipour
Trustee@ntmlawfirm.com,
TRUSTEE_CMECF_Service@ntmlawfirm.com;FL80@ecfcbis.com;ntm@trustesolutions.net;B
Casey@ntmlawfirm.com

Kenneth L Minerley, Esq. on behalf of Defendant Auto Krafters LLC
ken@minerleyfein.com, litigation@minerleyfein.com;fileclerk@minerleyfein.com

Kenneth L Minerley, Esq. on behalf of Defendant Car Coach Auto Transport, Inc.
ken@minerleyfein.com, litigation@minerleyfein.com;fileclerk@minerleyfein.com



                                             17
           Case 17-19455-MAM         Doc 664      Filed 03/06/20    Page 18 of 30




Jacob E Mitrani on behalf of Defendant Suntrust Bank
jem@lgplaw.com, amm@lgplaw.com

Michael W Moskowitz on behalf of Creditor Legacy Bank of Florida
mmoskowitz@mmsslaw.com

Steven S Newburgh on behalf of Debtor Chariots of Palm Beach, Inc.
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Debtor H & S, Inc.
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Interested Party Chariots of Palm Beach, Inc.
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Interested Party H & S, Inc.
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Leslie S. Osborne, Esq. on behalf of Defendant Experience Leasing, LLC
office@rorlawfirm.com, 4275819420@filings.docketbird.com

Daniel J Pasky on behalf of Defendant Bank of America, N.A.
dpasky@mcguirewoods.com

Eric S Pendergraft on behalf of Defendant Mark Foley
ependergraft@slp.law,
dwoodall@slp.law;dlocascio@slp.law;bshraibergecfmail@gmail.com;pmouton@slp.law

Eric S Pendergraft on behalf of Defendant Ross William Walter Meltzer
ependergraft@slp.law,
dwoodall@slp.law;dlocascio@slp.law;bshraibergecfmail@gmail.com;pmouton@slp.law

Eric S Pendergraft on behalf of Plaintiff Chariots of Palm Beach, Inc.
ependergraft@slp.law,
dwoodall@slp.law;dlocascio@slp.law;bshraibergecfmail@gmail.com;pmouton@slp.law

Chad P Pugatch, Esq. on behalf of Creditor Legacy Bank of Florida
cpugatch.ecf@rprslaw.com



                                             18
           Case 17-19455-MAM         Doc 664      Filed 03/06/20   Page 19 of 30




Chad P Pugatch, Esq. on behalf of Defendant Legacy Bank of Florida
cpugatch.ecf@rprslaw.com

Robert M Quinn, Esq on behalf of Defendant JPMorgan Chase & Co.
rquinn@carltonfields.com, dlester@carltonfields.com;tpaecf@cfdom.net

Robert M Quinn, Esq on behalf of Defendant JPMorgan Chase Bank, N.A.
rquinn@carltonfields.com, dlester@carltonfields.com;tpaecf@cfdom.net

Alexis S Read on behalf of Counter-Claimant Wolf Von Falkenberg
alexis.read@dunnlawpa.com, asr@alexisreadlaw.com

Alexis S Read on behalf of Creditor Wolfgang Von Falkenberg
alexis.read@dunnlawpa.com, asr@alexisreadlaw.com

Alexis S Read on behalf of Cross-Claimant Wolf Von Falkenberg
alexis.read@dunnlawpa.com, asr@alexisreadlaw.com

Alexis S Read on behalf of Defendant Wolf Von Falkenberg
alexis.read@dunnlawpa.com, asr@alexisreadlaw.com

Ryan C Reinert on behalf of Creditor IBM Southeast Employees' Credit Union
rreinert@shutts.com, juanitasanchez@shutts.com

Heather L. Ries, Esq. on behalf of Creditor North Florida Mango Credit, LLC
hries@foxrothschild.com, ralbert@foxrothschild.com

Heather L. Ries, Esq. on behalf of Defendant North Florida Mango Credit LLC
hries@foxrothschild.com, ralbert@foxrothschild.com

Heather L. Ries, Esq. on behalf of Defendant North Florida Mango Credit, LLC
hries@foxrothschild.com, ralbert@foxrothschild.com

Mark S. Roher, Esq. on behalf of Creditor Marie Philomene Tomasino
mroher@markroherlaw.com, ECF.markroherlaw@gmail.com;ECF2.markroherlaw@gmail.com

Emily Y Rottmann on behalf of Defendant TD Auto Finance LLC
erottmann@mcguirewoods.com, clambert@mcguirewoods.com;flservice@mcguirewoods.com

William G Salim Jr on behalf of Creditor Legacy Bank of Florida
wsalim@mmsslaw.com, cleibovitz@mmsslaw.com

William G Salim Jr on behalf of Defendant Legacy Bank of Florida
wsalim@mmsslaw.com, cleibovitz@mmsslaw.com




                                             19
            Case 17-19455-MAM         Doc 664       Filed 03/06/20    Page 20 of 30




Nemia L. Schulte, Esq. on behalf of Defendant Lauderhill Auto Investors I, LLC
nemia2000@aol.com, nemia3000@gmail.com

Peter E. Shapiro, Esq. on behalf of Interested Party Ronald Alalouf
pshapiro@shapirolawpa.com

Bradley S Shraiberg on behalf of Defendant Autosport USA, Inc.
bss@slp.law,
dwoodall@slp.law;bshraibergecfmail@gmail.com;dlocascio@slp.law;pmouton@slp.law

Meredith Mishan Silver on behalf of Defendant Alan Gilison
msilver@phillipslawyers.com, tedwards@phillipslawyers.com

Meredith Mishan Silver on behalf of Defendant Susan Gilison
msilver@phillipslawyers.com, tedwards@phillipslawyers.com

Jason Slatkin, Esq. on behalf of Defendant Florida European, Inc.
jslatkin@slatkinreynolds.com, imalcolm@slatkinreynolds.com;r53227@notify.bestcase.com

Jason Slatkin, Esq. on behalf of Interested Party Florida European, Inc.
jslatkin@slatkinreynolds.com, imalcolm@slatkinreynolds.com;r53227@notify.bestcase.com

Scott W Spradley on behalf of Defendant Jack Scalo
scott.spradley@flaglerbeachlaw.com, suzy@flaglerbeachlaw.com

Mark E Steiner on behalf of Defendant Suntrust Bank
MES@lgplaw.com, pm@lgplaw.com

Charles M Tatelbaum on behalf of Interested Party Tripp Scott, P.A.
cmt@trippscott.com, hbb@trippscott.com;cvp@trippscott.com;eservice@trippscott.com

Charles W Throckmorton, Esq on behalf of Defendant Ellen Cunningham
cwt@kttlaw.com, mc@kttlaw.com;ycc@kttlaw.com

Mark J Wolfson, Esq on behalf of Defendant Mercedes-Benz Financial Services USA LLC
mwolfson@foley.com, crowell@foley.com

Stuart A Young, Esq on behalf of Defendant Hugh Bate
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Interested Party Hugh Bate
syoung@ybplaw.com

17-19455-MAM Notice will not be electronically mailed to:

Jeffrey C Dwyer on behalf of Defendant Morse Operations Inc



                                               20
           Case 17-19455-MAM         Doc 664      Filed 03/06/20   Page 21 of 30




300 SE 2nd Street # 600
Fort Lauderdale, FL 33301

Shirlee E Glahn
POB 6513
Delray Beach, FL 33482

Kathy A. Jimenez-Morales on behalf of Creditor State of Florida, Department of Highway Safety
and Motor Vehicles
2900 Apalachee Parkway #A-432
Tallahassee, FL 32399

Joseph J. Luzinski
Development Specialists Inc.
500 West Cypress Creek Road
Suite 400
Fort Lauderdale, FL 33309

Ashleigh C McKenzie on behalf of Other Professional Hartford Underwriters Insurance
Company
Cole Scott & Kissane, P.A.
222 Lakeview Avenue
suite 120
West Palm Beach
West Palm Beach, FL 33401
ashleigh.mckenzie@csklegal.com

Ronald Zimmer
POB 6513
Delray Beach, FL 33482

See attached mailing matrix




                                             21
                                 Case 17-19455-MAM       Doc 664        Filed 03/06/20        Page 22 of 30
Label Matrix for local noticing                Anchor Commercial Bank                            Branch Banking And Trust Company
113C-9                                         11025 RCA Center Drive                            Kelley, Fulton & Kaplan, PL
Case 17-19455-MAM                              Suite 100                                         1665 Palm Beach Lakes Blvd
Southern District of Florida                   Palm Beach Gardens, FL 33410-4269                 Ste 1000
West Palm Beach                                                                                  West Palm Beach, FL 33401-2109
Tue Mar 3 16:02:12 EST 2020
Chariots of Palm Beach, Inc.                   Chase Auto Finance Corp.                          Flagler Bank
2400 N. Florida Mango Road                     c/o Campbell Law Firm PLLC                        c/o Loretta A. Kenna
West Palm Beach, FL 33409-6418                 201 Alhambra Circle, Suite 602                    9715 West Broward Blvd., # 321
                                               Coral Gables, FL 33134-5199                       Plantation, FL 33324-2351


Florida European, Inc.                         H & S, Inc.                                       Hartford Underwriters Insurance Company
1230 SW 6th Street                             2400 N. Florida Mango Road                        P. O. Box 14261
Pompano Beach, FL 33069-3515                   West Palm Beach, FL 33409-6418                    Lexington, KY 40512-4261



IBM Southeast Employees’ Credit Union          JPMorgan Chase Bank, N.A.                         LQD Business Finance, LLC
c/o Shutts & Bowen LLP                         Carlton Fields, P.A.                              c/o Malinda L. Hayes, Esq.
4301 W. Boy Scout Blvd., Suite 300             Robert M. Quinn                                   2925 PGA Blvd., Suite 204
Tampa, FL 33607-5716                           P.O. Box 3239                                     Palm Beach Gardens, FL 33410-2909
                                               Tampa, FL 33601-3239

Legacy Bank of Florida                         NextGear Capital, Inc.                            North Florida Mango Credit, LLC
2300 Glades Road                               c/o Carlton Fields                                c/o Fox Rothschild LLP
Suite 120 West                                 100 SE 2 St #4200                                 222 Lakeview Ave #700
Boca Raton, FL 33431-8515                      Miami, FL 33131-2113                              West Palm Beach, FL 33401-6148


Palm Beach County Tax Collector                Regional Acceptance Corporation                   Rocreation Corp
c/o Orfelia M Mayor Esq                        c/o Kelley, Fulton, & Kaplan, PL                  c/o Kelley and Fulton, P.L
POB 3715                                       1665 Palm Beach Lakes Blvd                        1665 Palm Beach Lakes Blvd
West Palm Beach, FL 33402-3715                 Ste 1000                                          The Forum Suite 1000
                                               West Palm Beach, FL 33401-2109                    West Palm Beach, FL 33401-2121

State of Florida, Office of Financial Regula   Tripp Scott, P.A.                                 8895 North Military Trail, Suite 102 E
c/o Scott R. Fransen                           110 S.E. 6th Street                               Palm Beach Gardens, FL 33410-6220
1313 N. Tampa St., Suite 615                   15th Floor
Tampa, FL 33602-3328                           Fort Lauderdale, FL 33301-5004


AT&T                                           Alan Gilison                                      Alan and Susan Gilison
PO Box 105262                                  c/o Julianne Frank                                1233 Breakers West Blvd
Atlanta, GA 30348-5262                         4495 Military Trail Suite 107                     Sands Point, NY 11050
                                               Jupiter, Florida 33458-4818


Alan and Susan Gilison                         Albert Gleaves Van Metre, Jr./ Deadria Van M      Allan J. Weiner, Esq.
1233 Breakers West Blvd.                       9900 Main Street                                  3050 K Street, NW
West Palm Beach, FL 33411-1881                 Suite 500                                         Suite 400
                                               Fairfax, VA 22031-3907                            Washington, DC 20007-5100


Allan Stephen Hetelson                         American Express                                  American Express Bank, FSB
264 Carina Drive                               PO Box 650448                                     c/o Becket and Lee LLP
Jupiter, FL 33478-5454                         Dallas, TX 75265-0448                             PO Box 3001
                                                                                                 Malvern PA 19355-0701
                                 Case 17-19455-MAM      Doc 664          Filed 03/06/20   Page 23 of 30
Anchor Commercial Bank                        Anchor Commercial Bank - Loan Ops              Andres Isreal Albarran, Jr.
11025 RCA Center Drive                        11025 RCA Center Drive                         1739 Village Blvd., Apt. 206
Suite 101                                     Suite 101                                      West Palm Beach, FL 33409-2068
Palm Beach Gardens, FL 33410-4269             Palm Beach Gardens, FL 33410-4269


Andrew Sweet                                  Anne M. Gannon                                 Anthony Ross Marimon
2520 Bohler Road NW                           Constitutional Tax Collector                   7 Riverway
Atlanta, GA 30327-1416                        PO Box 3353                                    #2106
                                              West Palm Beach, FL 33402-3353                 Houston, TX 77056-2058


Antique Row Self Storage, Inc.                Ardex of South Florida                         Arthur Silber
424 Park Place                                1801 N. Powerline Road                         c/o Kelley and Fulton, P.L.
West Palm Beach, FL 33401-7308                Pompano Beach, FL 33069-1201                   1665 Palm Beach Lakes Blvd
                                                                                             The Forum 1000
                                                                                             West Palm Beach, FL 33401-2121

Autotrader Specialty                          Barbara Hoge Cannaday                          Bonnie Stern
PO Box 934624                                 8930 Timber Run Court                          184 Bradley Place
Atlanta, GA 31193-4624                        Fort Myers, FL 33908-7615                      Palm Beach, FL 33480-3705



Bruce L. Haley                                Bryan Paul King and Suzanne Reed King          Carfax
101 Firestone Circle                          464 Golden Gate Place Unit 404                 c/o Barr Credit Services
Roslyn, NY 11576-3047                         Sarasota, FL 34236-6746                        5151 E Broadway Blvd, Ste 800
                                                                                             Tucson AZ 85711-3775


Carfax, Inc.                                  Carmeline Cannella                             Carsforsale.Com, Inc.
16630 Collection Center Drive                 13747 Stamford Drive                           PO Box 91537
Chicago, IL 60693-0166                        Wellington, FL 33414-8940                      Sioux Falls, SD 57109-1537



Carswell Landscape                            Chase Cardmember Service                       City of Palm Beach
PO Box 14153                                  PO Box 1423                                    PO Box 30000
North Palm Beach, FL 33408-0153               Charlotte, NC 28201-1423                       Tampa, FL 33630-3000



City of West Palm Beach Fire Rescue           Clive Norman Furrows                           Comcast
PO Box 3366                                   4674 Del Monte Avenue                          PO Box 105184
West Palm Beach, FL 33402-3366                San Diego, CA 92107-3511                       Atlanta, GA 30348-5184



Corelogic Credco, LLC                         Daniel Jack Keegan                             Daniel Keegan
PO Box 847070                                 151 Shore Drive                                POB 30614
Dallas, TX 75284-7070                         Riviera Beach, FL 33404-2418                   Palm Beach Gardens, FL 33420-0614



Daniel Mark Tye                               Dao Ngoc Dinh                                  David Todd Walker Jr. and Meaghan Walker
4221 Harbour Island Drive                     18711 Jockey Circle                            13 Marlwood Lane
Jacksonville, FL 32225-1563                   Huntington Beach, CA 92648-1507                Palm Beach Gardens, FL 33418-6805
                                 Case 17-19455-MAM      Doc 664          Filed 03/06/20   Page 24 of 30
Dealer Services Corporation                   Deer Creek Corporate Services, Inc.            Dexter T. Crotts
1320 City Center Dr #100                      415 North Benton Avenue                        3920 North Ocean Drive, Apt. 118
Carmel IN 46032-3816                          Helena, MT 59601-5041                          Singer Island, FL 33404-2811



Division of Motorist Services                 Edward Charles Castetto, Jr.                   El Hassan Erroudani
Bureau of Dealer Services                     3443 Pacific Drive                             9514 Royal Estates Blvd.
Motor Vehicle Field Operations                Naples, FL 34119-8664                          Orlando, FL 32836-8896
901 Northpoint Parkway
Suite 115 & 116
West Palm Beach, FL 33407-1951
Eric J. Biederman                             Evan Craig Deoul                               FRL Automotive
15200 Hamlin Blvd.                            208 Via Quantera                               444 NW 165th Street
Loxahatchee, FL 33470-5615                    Palm Beach Gardens, FL 33418-6220              Miami, FL 33169-6429



First Corporate Solutions, Inc.               Flagler Bank                                   Flagler Bank
914 S Street                                  1801 Forest Hill Blvd                          555 Northlake Boulevard
Sacramento, CA 95811-7025                     West Palm Beach FL 33406-6021                  Suite 200
                                                                                             North Palm Beach, FL 33408-5426


Flagler Bank                                  Flagler Bank - Loan Dept                       Florida Office of Financial Regulation
Att: Jose Cano                                555 Northlake Boulevard                        200 E. Gaines Street
555 Northlake Boulevard                       Suite 200                                      Tallahassee, FL 32399-6502
North Palm Beach, FL 33408-5426               North Palm Beach, FL 33408-5426


Florida Power & Light                         Focus Four, LLC                                Frederic Randall Bigony
General Mail Facility                         PO Box 938793                                  11610 Charisma Way
Miami, FL 33188-0001                          Cincinnati, OH 45263-8793                      Palm Beach Gardens, FL 33418-1535



Gerald Herz                                   Global Autosports                              Henry Jay Hirsch
1330 South Ocean Blvd.                        125 Park Avenue                                9 Bermuda Lane
Palm Beach, FL 33480-5021                     25th Floor                                     Palm Beach Gardens, FL 33418-4583
                                              New York, NY 10017-5550


Henry P. Mauney                               Howard Wincelvoss                              IBM Southeast Employees’ Credit Union
298 Wilson Drive                              10 Knakum Wood Road                            c/o Harris J. Koroglu, Esq.
Fort Mill, SC 29707-9027                      Greenwich, CT 06831-3747                       200 S. Biscayne Blvd., Suite 4100
                                                                                             Miami, FL 33131-2362


Internal Revenue Service                      J&G Capital Group LLC Janice Blaylock          J&G Capital Group, LLC
Centralized Insolvency Oper.                  c/o Brian Hall, Smith Gambrell & Ru            c/o Gerald Victor/Janice Blaylock Gurbac
PO Box 7346                                   1230 Peachtree Street, NE                      2660 S. Ocean Blvd #505 N
Philadelphia, PA 19101-7346                   Promenade, Suite 3100                          Palm Beach, FL 33480-5487
                                              Atlanta, GA 30309-3574

J&S Marketing & Advertising                   J. Jerome Miller, Esq.                         Jack Francis Siano
7711 Military Trail N                         Miller, Walker, & Austin                       6940 Balboa Island Court
Palm Beach Gardens, FL 33410-6506             319 South Sharon Amity Road, Suite 350         Delray Beach, FL 33446-5641
                                              Charlotte, NC 28211-2980
                                Case 17-19455-MAM      Doc 664          Filed 03/06/20   Page 25 of 30
Jack Wayne Mayo Jr. and Kimberly Kay Mayo    James A. Smith III                             Janice K. Robinson
310 SE Huntington Circle                     251 Lang Road                                  529 South Flagler Drive, Unit 22GH
Port Saint Lucie, FL 34984-6664              Sewickley, PA 15143-2387                       West Palm Beach, FL 33401-5930



Jason F Abraham Revocable Trust              Jena Ann Hatfield                              Jens Flachsmeier
N4676 Pinecrest Drive                        5596 SW Evans Drive                            6740 Kenton Ridge
Nashotah, WI 53058                           Stuart, FL 34997-6349                          Chattanooga, TN 37421-2368



Jhawed Khayoumi                              Jodi Ellen De Lazzero                          Joe A Baker
3014 Siena Circle                            4816 South Lake Drive                          6101 S Flagler Dr
Wellington, FL 33414-4397                    Boynton Beach, FL 33436-5911                   West Palm Beach FL 33405-4113



John Jay Borland, Jr.                        Jonathan Stott or Patricia B. Stott            Jose Pepe Fanjue
244 Plantation Road                          705 Ocean Drive                                105 Jungle Road
Palm Beach, FL 33480-3413                    Juno Beach, FL 33408-1914                      Palm Beach, FL 33480-4809



Joseph Castelo                               Joseph N. Torsiello Revocable Trust            Joyce L. Morrow
100 Worth Avenue, Apt. 704                   3850 Old Jupiter Beach Road                    434 Drummers Lane
Palm Beach, FL 33480-6739                    Jupiter, FL 33477                              Wayne, PA 19087-1562



Julianne Frank                               Julie D. Simmons                               Karla E. Riebel
4495 Military Trail Suite 107                303 Maddock Way                                48 Burbank Drive
Jupiter, FL 33458-4818                       Palm Beach, FL 33480-3506                      Palm Coast, FL 32137-9443



Kenneth B. Elias                             Kevin Lee                                      Kirsten White
595 North Lake Way                           2160 Century Park East, Apt. 209N              440 Seabreeze Avenue
Palm Beach, FL 33480-3435                    Los Angeles, CA 90067-2206                     Palm Beach, FL 33480-4107



LOD Loans One, LLC                           LQD Business Finance LLC                       LQD Business Finance, LLC
329 W. 18th Street                           c/o Markarian & Hayes                          329 W. 18th Street
Suite 601                                    2925 PGA Blvd., #204                           Suite 601
Chicago, IL 60616-1772                       Palm Beach Gardens, FL 33410-2909              Chicago, IL 60616-1772


Legacy Bank of Florida                       Linda Elizabeth Buccilli                       Long Ngo Trinh
2300 Glades Road                             4754 NW 7th Street                             8734 Ashworth Drive
Suite 140 West                               Deerfield, FL 33442-9311                       Tampa, FL 33647-2268
Boca Raton, FL 33431-8515


MEA Business Enterprises/Matthew Avril       Mackail & Sterling, CPA’s & Associates         Mackail & Sterling, CPAs & Assoc
216 Ocean Way                                636 U.S. Highway One                           636 US Hwy 1 #118
Vero Beach, FL 32963-2741                    Suite 118                                      N Palm Beach FL 33408-4611
                                             North Palm Beach, FL 33408-4611
                                 Case 17-19455-MAM      Doc 664          Filed 03/06/20   Page 26 of 30
Margaret Krupa                                Marie Christine Weist                          Marie Philomene Tomasino
c/o Brian K. McMahon, P.A.                    c/o Alex Turner, Esq.                          3641 North 33rd Terrace
1401 Forum Way, 6th Floor                     317 - 71st Street                              Hollywood, FL 33021-2503
West Palm Beach, FL 33401-2325                Miami Beach, FL 33141-3013


Mario Gazzola, Esq.                           Mark Adam Foley                                Mark Andrew Freher
Pavia & Harcourt LLP                          801 S. Olive Avenue                            802 NW First Avenue
230 Park Avenue, 24th Floor                   Apartment 1509                                 Delray Beach, FL 33444-3908
New York, NY 10169-2402                       West Palm Beach, FL 33401-6181


Mark Damon Cohen                              Mark Foley                                     Mark Sheldon Lisnow
1835 Newport Blvd. A 109                      c/o Bradley Shraiberg                          100 Worth Avenue, Apt. 301
470                                           Shraiberg, Landau & Page, PA                   Palm Beach, FL 33480-4464
Costa Mesa, CA 92627-5031                     2385 NW Executive Center Dr., #300
                                              Boca Raton, FL 33431-8530

Marshall Field, Jr.                           Martin J. Goldstein                            Martin Turchin
427 South Beach Road                          450 North Federal Highway, Unit 1411           3060 Miro Drive South
Hobe Sound, FL 33455-2707                     Boynton Beach, FL 33435-4194                   West Palm Beach, FL 33410-1237



Maryanne Mathys                               Massey Services, Inc.                          Michael Anthony Joseph
2000 South Ocean Blvd., Apt. 202              PO Box 547668                                  12402 Hautree Court
Palm Beach, FL 33480-5206                     Orlando, FL 32854-7668                         Palm Beach Gardens, FL 33418-1551



Michael Daddario                              Michael Phelan, CRO                            Michele Colleen Mossbacher
50 Lancaster Road                             Michael Moecker & Associates                   1155 23rd Street
Boynton Beach, FL 33426-8431                  1883 Marina Mile Boulevard                     Washington, DC 20037-3301
                                              Suite 106
                                              Fort Lauderdale, FL 33315-2232

NextGear Capital, Inc.                        North Florida Mango Credit                     Northwest Assets Montana LLC
c/o Carlton Fields                            Robert Simses, Trustee                         c/o Burton G. Freiman, Member
100 SE Second St #4200                        251 Royal Palm Way                             96 Aspenwood Drive
Miami, FL 33131-2113                          Suite 400                                      East Amherst, NY 14051-1700
                                              Palm Beach, FL 33480-4337

Northwest Assets Montana, LLC                 Octavian Cretu                                 Office Depot Business Credit
c/o Burton Freiman                            1538 Lake Whitney Drive                        Dept. 56-4235348389
96 Aspenwood Drive                            Windermere, FL 34786-6041                      PO Box 78004
East Amherst, NY 14051-1700                                                                  Phoenix, AZ 85062-8004


Office of the US Trustee                      Palm Beach Network Associates, Inc.            Palm Beach Yacht Management Group
51 S.W. 1st Ave.                              1728 Sawgrass Circle                           447 Rudder Cay Way
Suite 1204                                    Greenacres, FL 33413-3037                      Jupiter, FL 33458-1648
Miami, FL 33130-1614


Peter Chris Markatos                          Peter David McManus                            Peter E. Miller
1000 North US Highway 1N                      4486 SW Bimini Circle S                        7800 Old Marsh Road
Unit 659                                      Palm City, FL 34990-1349                       Palm Beach Gardens, FL 33418-7543
Jupiter, FL 33477
                              Case 17-19455-MAM      Doc 664          Filed 03/06/20    Page 27 of 30
Peter M. Nance                             Privilege Underwriters Reciprocal Exchange      RPI Boca Management Group, LLC
186 Birkdale Lane                          Richard J. Maleski, Esq.                        22449 Martella Avenue
Jupiter, FL 33458-7712                     Cozen O’Connor                                  Boca Raton, FL 33433-4630
                                           200 S. Biscayne Blvd., Suite 3000
                                           Miami, FL 33131-2305

Ramrod LLC                                 Ramrod LLC                                      Ramrod, LLC
436 436 Addison Square                     Michael C. Fox, Esq.                            c/o Ther Parkoff Orginization
Kalispell, MT 59901                        The Parkoff Organization                        98 Cuttermill Road - 444S
                                           98 Cuttermill Road - 444S                       Great Neck, NY 11021-3000
                                           Great Neck, NY 11021-3000

Raymond J. Biggs or Judith Biggs           Reynolds & Reynolds                             Richard Andrew Alexander
11975 Lost Tree Way                        PO Box 182206                                   2513 Mercedes Drive
North Palm Beach, FL 33408-2916            Columbus, OH 43218-2206                         Fort Lauderdale, FL 33316-2325



Richard D. Hodgson                         Richard Donald Hodgson                          Richard P. Facchine
4024 Franklin St                           15 Gatehouse Rd                                 187 Hampton Circle
Kensington, MD 20895-3826                  Sea Ranch Lakes FL 33308-2942                   Jupiter, FL 33458-8124



Rob Schanen                                Robert Berens                                   Robert Mann Williams
5444 Westheimer                            21 Hoffstot Lane                                12144 West End
Suite 900                                  Sands Point, NY 11050-1262                      North Palm Beach, FL 33408-2943
Houston, TX 77056-5306


Robert Paul Schanen, Jr.                   Rocreation Corp                                 Rocreation Corp.
4100 Verano Drive                          c/o Mario Gazzola Esq                           641 North County Road
Austin, TX 78735-5408                      66 White St #501                                Palm Beach, FL 33480-3422
                                           New York NY 10013-3508


Rodney Devon Ware                          Roger O. Isphording                             Ronald Alalouf
15127 Mira Vista Drive                     240 Nokomis Avenue South                        1 Tricome Ct
Houston, TX 77083-4208                     Suite 200                                       Holmdel, NJ 07733-1250
                                           Venice, FL 34285-2314


Ronald B. Alalouf                          Ronald Nyselius                                 Ross William Walter Meltzer
1 Tricorne Court                           2 Sweetwater Court                              209 Bermuda Lane
Holmdel, NJ 07733-1250                     Palm Coast, FL 32137-1642                       Palm Beach, FL 33480-3502



Route 66 HF Holdings, LLC                  Roy S. Kobert, Esq.                             Roy S. Kobert, Mediator
118 King Street                            301 E. Pine St., Ste. 1400                      301 E. Pine St., Ste. 1400
2nd Floor                                  Orlando, FL 32801-2741                          Orlando, FL 32801-2741
Alexandria, VA 22314-3218


Sanford Berens                             Scott M. Goodman                                Sengkieg Kith
5 Benedictine Retreat                      2250 Parkside Street                            1070 Kenneth Street
Savannah, GA 31411-1624                    Boca Raton, FL 33486-5208                       Eagan, MN 55121-1412
                                Case 17-19455-MAM      Doc 664       Filed 03/06/20   Page 28 of 30
Shirlee Glahn and Robert Zimmer              Shirlee Glahn and Ronald Zimmer             State of Florida - Department of Revenue
P.O. Box 6513                                POB 6513                                    Post Office Box 6668
Delray Beach, FL 33482-6513                  Delray Beach FL 33482-6513                  Tallahassee, FL 32314-6668



Steve Mosites                                Steven S Newburgh Esq                       Superior Interiors c/o
12029 SE Crestview Place                     McLaughlin & Stern LLP                      Donna Cheatham
Jupiter, FL 33469-1770                       525 Okeechobee Blvd #1700                   6864 19th Drive South
                                             West Palm Beach FL 33401-6327               Lantana, FL 33462-4010


Susan Gilison                                TGI Office Automation, Inc.                 Tanya Marie Maximoff
c/o Meredith Silver Esq                      1111 Old Eagles School Rd                   92 Burnham Road
4000 Hollywood Blvd #500-N                   Wayne PA 19087-1453                         Morris Plains, NJ 07950-1630
Hollywood FL 33021-1224


Theodore R. Casey                            Thomas William Brown                        Todd F. Turchin
17400 Woods Edge Drive                       6101 Central Avenue                         1495 Windjammer Way
Dallas, TX 75287-7540                        Saint Petersburg, FL 33710-8529             Hollywood, FL 33019-5001



UPS                                          Unifirst Corp                               United Healthcare Insurance Company
PO Box 7247-0244                             Attn: Accounts Receivable                   Dept. CH 10151
Philadelphia, PA 19170-0001                  68 Jonspin Rd                               Palatine, IL 60055-0151
                                             Wilmington MA 01887-1086


Universal Underwriters Ins Co                WPEC-TV c/o                                 WPTV
c/o Zurich American Ins Co                   WTTO/WABM TV                                PO Box 116871
POB 68549                                    651 Beacon Parkway                          Atlanta, GA 30368-6871
Schaumburg, IL 60196-0001                    Suite 105
                                             Birmingham, AL 35209-3128

WPTV                                         Walter Henry Kamp III                       Wendy Sue Berndt
PO Box 864910                                11622 Fir Street                            10306 East 94th Court North
32886-4910                                   Palm Beach Gardens, FL 33410-2624           Owasso, OK 74055-7216



William A.   Fleck,                          William G. Frick                            William V. Mauro
8895 North   Military Trail, Suite 102 E     18 St. George Place                         107 Harbourside Dr
8895 North   Military Trail, Suite 102 E     Palm Beach Gardens, FL 33418-4023           Jupiter FL 33477-9316
Palm Beach   Gardens, FL 33410-6220


Windstream Communications                    Wolf Von Falkenberg                         Alan Gilison
PO Box 9001950                               c/o Alexis S. Read, Esq.                    c/o Julianne Frank Esq
Louisville, KY 40290-1950                    Dunn Law, P.A.                              15089 Jamaica Dr
                                             555 N.E. 15th Street, Suite 934-A           Palm Beach Gardens, FL 33410-1005
                                             Miami, FL 33132-1465

Alexander Aranyos                            Arthur Silber                               Daniel J Keegan
3552 Jonahthan’s Harbour Dr                  c/o Kelley and Fulton, P.L                  c/o Jupiter Legal Advocates
Jupiter, FL 33477-5800                       1665 Palm Beach Lakes Blvd                  6650 W Indiantown Rd #200
                                             The Forum Suite 1000                        Jupiter, FL 33458-4606
                                             West Palm Beach, FL 33401-2121
                                 Case 17-19455-MAM             Doc 664       Filed 03/06/20         Page 29 of 30
Howard Winklevoss                                    Hugh Bate                                            Joe Baker
c/o Bast Amron LLP                                   c/o Stuart A. Young, Esq.                            c/o Kelley and Fulton, P.L
1 SE 3 Ave #1400                                     Young & Brooks, PA                                   1665 Palm Beach Lakes Blvd
Miami, FL 33131-1708                                 1860 Forest Hill Blvd., Suite 201                    The Forum Suite 1000
                                                     West Palm Beach, FL 33406-6071                       West Palm Beach, FL 33401-2121

Joseph J. Luzinski                                   Margaret Krupa                                       Marie Philomene Tomasino
Development Specialists Inc.                         Brian K. McMahon, P.A.                               c/o Mark S. Roher, Esq.
500 West Cypress Creek Road                          1401 Forum Way, 6th Floor                            5989 Stirling Road
Suite 400                                            West Palm Beach, Fl 33401-2325                       Fort Lauderdale, FL 33314-7225
Fort Lauderdale, FL 33309-6156

Mark Foley                                           Michael Joseph                                       Nicole Testa Mehdipour
c/o Shraiberg, Landau & Page, P.A.                   c/o Law Office of Paul A. Krasker, PA                United States Bankruptcy Trustee
2385 NW Executive Center Dr., Suite 300              1615 Forum Place, 5th Floor                          200 East Broward Blvd.
Boca Raton, FL 33431-8530                            West Palm Beach, FL 33401-2318                       Suite 1110
                                                                                                          Ft Lauderdale, FL 33301-3535

Ronald Alalouf                                       Ronald Zimmer                                        Ross W Meltzer
c/o Shapiro Law                                      POB 6513                                             c/o Shraiberg, Landau & Page, P.A.
8551 W Sunrise Blvd #300                             Delray Beach, FL 33482-6513                          2385 NW Executive Center Dr., Suite 300
Plantation, FL 33322-4007                                                                                 Boca Raton, FL 33431-8530


Roy S Kobert                                         Shirlee E Glahn                                      Steven S Newburgh
301 E Pine St #1400                                  POB 6513                                             McLaughlin & Stern PLLC
Orlando, FL 32801-2741                               Delray Beach, FL 33482-6513                          525 Okeechobee Boulevard
                                                                                                          CityPlace Office Tower - Suite 1700
                                                                                                          West Palm Beach, FL 33401-6349

William H Jennings II                                William V. Mauro                                     Winifred Aranyos
c/o Greenspoon Marder. LLP                           c/o Jupiter Legal Advocates                          3552 Jonahthan’s Harbour Dr
Michael Bakst                                        6650 W Indiantown Rd #200                            Jupiter, FL 33477-5800
525 Okeechobee Blvd, Ste. 900                        Jupiter, FL 33458-4606
West Palm Beach, FL 33401-6306

Wolfgang Von Falkenberg
340 Royal Poinciana Way #317-213
Palm Beach, FL 33480-4048




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)State of Florida, Department of Highway Sa        (u)West Palm Beach                                   (u)Alexander P. & Winifred Aranyos
                                                                                                          3552 Jonathan’s Harbour Drive
                                                                                                          FL 33447



(d)H & S, Inc.                                       (u)Nextgear Capital, Inc.                            (u)Richard Donald Hodgson
2400 N. Florida Mango Road                           *DELETED PER ECF#446*                                *DUPLICATE ENTRY*
West Palm Beach, FL 33409-6418
                            Case 17-19455-MAM      Doc 664      Filed 03/06/20   Page 30 of 30
(u)Sal Hugh                              (u)Anthony Velazquez                       (d)Richard P. Facchine
Residence Unknown                                                                   187 Hampton Circle
                                                                                    Jupiter, FL 33458-8124



End of Label Matrix
Mailable recipients   228
Bypassed recipients     9
Total                 237
